IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                       April 18, 2012 Session Heard at Memphis

      ANDRE DOTSON v. CONTEMPORARY MEDIA, INC. d/b/a THE
             MEMPHIS FLYER, and JOHN BRANSTON

               Direct Appeal from the Circuit Court for Shelby County
                  No. CT-002682-06, Div. VI    Jerry Stokes, Judge


                  No. W2011-01234-COA-R3-CV - Filed May 23, 2012


This is a libelous defamation case that was dismissed on grant of summary judgment in favor
of Appellees, a newspaper and its reporter. Appellant, who was a then-incarcerated inmate,
filed the instant lawsuit, purportedly in forma pauperis. The trial court granted summary
judgment in favor of Appellees on grounds that: (1) Appellant’s failure to pay all fees and
costs in other lawsuits, pursuant to Tennessee Code Annotated Section 41-21-812, required
dismissal of the lawsuit; (2) Appellant could not renounce his indigency in order to avoid the
operation of Tennessee Code Annotated Section 41-21-812; (3) Appellant failed to issue
service of process on the newspaper, thus requiring dismissal of this Defendant/Appellee; (4)
the allegedly defamatory statement was protected by the fair reporting privilege. After
review, we hold that: (1) because there is no Tennessee Supreme Court Rule 29 uniform
affidavit of indigency in this record, we cannot conclude that Tennessee Code Annotated
Section 41-21-812 was triggered; (2) having failed to establish in the record that he was, in
fact, proceeding as a pauper in this case, Appellant’s attempt to renounce his indigency was
a nullity; (3) Appellee newspaper was properly dismissed from the lawsuit for lack of service
of process; and (4) it was error for the trial court to rule on the motion for summary judgment
without first lifting the stay on discovery to allow Appellant to conduct discovery. Vacated
in part, reversed in part, affirmed in part, and remanded.

 Tenn. R. App. P. 3. Appeal as of Right; Judgment of the Circuit Court Vacated in
            Part; Reversed in Part; Affirmed in Part; and Remanded

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and H OLLY M. K IRBY, J., joined.

Andre Dotson, Memphis, Tennessee, pro se.

Taylor A. Cates, Memphis, Tennessee, for the appellees, John Branston and Contemporary
Media, Inc. d/b/a the Memphis Flyer.

                                            OPINION

        On April 7, 2005, John Branston, a reporter for the Memphis Flyer, attended a federal
detention hearing before Magistrate Judge Tu Pham. The hearing was conducted as the
result of a motion filed by the government to detain Mr. Rafat Jamal Mawlawi, a suspect in
an immigration case with possible terrorist connections. At the hearing, Federal Bureau of
Investigation (“FBI”) Agent Robert Parker testified that Mr. Mawlawi came to the FBI Joint
Terrorism Task Force’s attention because Appellant Andre Dotson, who was an inmate at the
Shelby County Penal Farm at that time, had contacted the FBI. Agent Parker testified that
Mr. Dotson had written to the FBI to inform it that he had evidence of a “marriage scam,”
into which Mr. Mawlawi had tried to recruit Mr. Dotson.1 Agent Parker further testified that
Mr. Dotson’s reliability was suspect and that, after contacting the FBI, Mr. Dotson had then
informed Mr. Mawlawi that he was being investigated. Agent Parker stated that Mr. Dotson
had subsequently written another letter to the FBI, telling it that he had warned Mr. Mawlawi
about the investigation.

       Mr. Branston included a summary of Agent Parker’s testimony in an article that
appeared in the April 14, 2005 issue of the Memphis Flyer (the “Article”). The portion of
the Article concerning Mr. Dotson reads, in its entirety, as follows:

                      It is not clear how long he [Mawlawi] has been living in
               Memphis. His one-story, brown brick house is on a corner lot
               three blocks from Craigmont High School. Since moving to
               Memphis, Mawlawi had preached and conducted Muslim
               prayers with inmates at the Shelby County Penal Farm. He
               apparently came to the attention of the FBI Joint Terrorism Task
               Force because of an inmate named Andre Dotson, serving time
               on a charge of aggravated robbery. Dotson wrote the FBI that
               he had evidence of a marriage scam and said Mawlawi had tried
               to recruit him.

                      As explained by FBI agent Robert Parker at the detention
               hearing, Dotson’s information about the marriage scam was
               good but his trustworthiness was shaky. After contacting the
               FBI, Dotson told Mawlawi that he was being investigated. Then


       1
          The scam, according to the article published in the Memphis Flyer, was to bring Moroccan men
into the United States illegally by arranging sham marriages and engagements to women from Memphis.

                                                 -2-
              he wrote another letter to the FBI telling them that he had
              warned Mawlawi about the investigation.

      These two paragraphs contain the only references to Mr. Dotson in the Article. The
primary focus of the approximately two-thousand-word Article was on the investigation of
Mr. Mawlawi’s alleged marriage-for-profit scheme.

        On April 14, 2006, Mr. Dotson, who was incarcerated at that time, mailed a
complaint, titled “Deflammation [sic] Character and Libel Action Against Newspaper,” for
filing in the Shelby County Circuit Court. The defendants named in the complaint were the
“Memphis Flyer Newspaper” and John Branston. Although no Tennessee Supreme Court
Rule 29 uniform affidavit of indigency was filed (see discussion infra), concurrent with his
complaint, Mr. Dotson nonetheless filed an “Inmate Affidavit,” pursuant to Tennessee Code
Annotated Section 41-21-805, and an “Inmate Trust Fund Certification Balance” form
pursuant to Tennessee Code Annotated Section 41-21-807. From the record, it does not
appear that summonses were issued against either of the named defendants at this time.

       Mr. Dotson’s case eventually appeared on the trial court’s dismissal docket. On April
22, 2010, the trial court dismissed the complaint for lack of prosecution. On July 15, 2010,
Mr. Dotson filed a document titled “Relief from Judgment Order,” seeking relief under
Tennessee Rules of Civil Procedure 60.01 and 60.02. In support of his motion, Mr. Dotson
alleged that he did not receive notice of the dismissal until he received a cost bill from the
Clerk of Court on June 16, 2010.

        On October 13, 2010, Mr. Dotson caused a summons to be issued to Mr. Branston.
It is undisputed that this summons was eventually served on Mr. Branston; however, the
record does not reflect that a summons was ever issued to “Memphis Flyer Magazine,” or to
Contemporary Media, Inc. d/b/a The Memphis Flyer, the proper corporate name of the
company that publishes the Memphis Flyer (“Corporate Media,” and together with Mr.
Branston, “Appellees”). Mr. Dotson also served a set of written discovery requests to both
of the named defendants at that time.

       On December 3, 2010, Appellees moved to dismiss the complaint on two grounds: (1)
for insufficiency of service of process; and (2) for failure to comply with Tennessee Code
Annotated Section 41-21-812, which requires inmates to satisfy all outstanding court costs
assessed against them before they may file a complaint in forma pauperis. The motion to
dismiss also included a request for a protective order, relieving Appellees of the obligation
to respond to Mr. Dotson’s discovery requests.

       On December 13, 2010, the trial court conducted a telephone hearing. By Order

                                             -3-
entered on December 14, 2010, the court granted Appellees’ motion for protective order, thus
suspending discovery pending a hearing on the motion to dismiss. The court also granted
Mr. Dotson’s Rule 60 motion and reinstated the original complaint.

        On December 21, 2010, Mr. Dotson filed a motion for leave to amend his complaint
to replace “Memphis Flyer Newspaper” with Contemporary Media as the proper defendant.
While reserving all procedural defenses, Appellees did not oppose Mr. Dotson’s motion. The
proposed amended complaint was presented for filing on January 7, 2011. The amended
complaint does not contain additional allegations; it merely corrects the name of the
corporate defendant. Also on January 7, 2011, Mr. Dotson filed a document titled “Motion
to Retract Affidavit of Indigency.” The Appellees opposed this motion. Mr. Dotson then
filed a reply to Appellees’ opposition, wherein he alleged that his affidavit of indigency was
invalid because he did not have his signature notarized.

        Appellees’ motion to dismiss, and all other pending motions, were set for hearing on
March 15, 2011. On January 25, 2011, more than thirty days in advance of the scheduled
hearing, Appellees filed a motion for summary judgment along with supporting
documentation. In addition to the procedural defenses raised in the motion to dismiss,
Appellees’ summary judgment motion raises two substantive grounds: (1) that the allegedly
defamatory statements are protected under the fair reporting privilege; and (2) that Mr.
Dotson, a then-incarcerated felon, was “libel-proof” as a matter of law. Mr. Dotson opposed
the motion for summary judgment. From Mr. Dotson’s response, it appears that his primary
argument was not that Mr. Branston inaccurately reported Agent Parker’s testimony, but that
Agent Parker’s testimony itself was inaccurate. Mr. Dotson submitted a declaration asserting
that he had not assisted the FBI in its case against Mr. Mawlawi. Rather, he asserted that he
had contacted the FBI regarding another matter. Once he learned that Mr. Mawlawi was the
target of the FBI investigation, Mr. Dotson admits that he attempted to inform Mr. Mawlawi
that he was being investigated. According to Mr. Dotson’s argument, the defamatory
element of the Article is not that Mr. Dotson interfered or obstructed the investigation by
informing Mawlawi, but that he had assisted the FBI in the investigation in the first place.
 Appellees submitted a reply brief to address Mr. Dotson’s argument. Therein, Appellees
argued that the Memphis Flyer did not defame Mr. Dotson by reporting that Mr. Dotson was
more helpful to the FBI than he actually was.

        The March 15 hearing proceeded by telephone, and Mr. Dotson participated. The trial
court’s order, also entered on March 15, 2011, grants Appellees’ motion for summary
judgment on three grounds. The court first held that Mr. Dotson’s case should be dismissed
because he had failed to comply with Tennessee Code Annotated Section 41-21-812 in
failing to pay his outstanding court costs prior to filing the present lawsuit in forma pauperis.
The court further held that Mr. Dotson had only achieved service of process on Mr. Branston,

                                               -4-
but had never served Contemporary Media. The court also found that Mr. Dotson’s claims
are barred by the Fair Reporting Privilege because Mr. Branston had reported and printed
what Agent Parker actually said in open court.

      Mr. Dotson filed a motion to alter or amend the judgment; this motion was
subsequently denied. He appeals, raising three issues, which we restate as follows:

              1. Whether the trial court properly dismissed Mr. Dotson’s
              claims on grounds that he had failed to comply with Tennessee
              Code Annotated Section 41-21-812.

              2. Whether the trial court properly applied the fair reporting
              privilege to Mr. Dotson’s claims.

              3. Whether the trial court erred in concluding that the subject
              Article was not defamatory as a matter of law.

       We are cognizant of the fact that Mr. Dotson is proceeding pro se in this appeal.
Therefore, we first note that pro se litigants are held to the same procedural and substantive
standards to which lawyers must adhere. As recently explained by this Court:

              Parties who decide to represent themselves are entitled to fair
              and equal treatment by the courts. The courts should take into
              account that many pro se litigants have no legal training and
              little familiarity with the judicial system. However, the courts
              must also be mindful of the boundary between fairness to a pro
              se litigant and unfairness to the pro se litigant's adversary. Thus,
              the courts must not excuse pro se litigants from complying with
              the same substantive and procedural rules that represented
              parties are expected to observe.

Jackson v. Lanphere, No. M2010–01401–COA–R3–CV, 2011 WL 3566978, at *3 (Tenn.
Ct. App. Aug. 12, 2011) (quoting Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct.
App. 2003)).

        This case was adjudicated by the grant of summary judgment in favor of Appellees.
When a motion for summary judgment is made, the moving party has the burden of showing
that “there is no genuine issue as to any material fact and the moving party is entitled to
judgment as a matter of law.” Tenn. R. Civ. P. 56.04. The moving party may accomplish this
by either: (1) affirmatively negating an essential element of the non-moving party's claim;

                                              -5-
or (2) showing that the non-moving party will not be able to prove an essential element at
trial. Hannan v. Alltel Publ'g Co., 270 S.W.3d 1, 8–9 (Tenn. 2008). However, “[i]t is not
enough for the moving party to challenge the nonmoving party to ‘put up or shutup’ or even
to cast doubt on a party's ability to prove an element at trial.” Id. at 8. If the moving party's
motion is properly supported, “[t]he burden of production then shifts to the nonmoving party
to show that a genuine issue of material fact exists.” Id. at 5 (citing Byrd v. Hall, 847 S.W.2d
208, 215 (Tenn.1993)). The non-moving party may accomplish this by: “(1) pointing to
evidence establishing material factual disputes that were overlooked or ignored by the
moving party; (2) rehabilitating the evidence attacked by the moving party; (3) producing
additional evidence establishing the existence of a genuine issue for the trial; or (4)
submitting an affidavit explaining the necessity for further discovery pursuant to Tenn. R.
Civ. P. 56.06.” Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008) (citations
omitted).

        When reviewing the evidence, we must determine whether factual disputes exist. In
evaluating the trial court's decision, we review the evidence in the light most favorable to the
non-moving party and draw all reasonable inferences in the non-moving party's favor. Stovall
v. Clarke, 113 S.W.3d 715, 721 (Tenn. 2003). If we find a disputed fact, we must “determine
whether the fact is material to the claim or defense upon which summary judgment is
predicated and whether the disputed fact creates a genuine issue for trial.” Mathews
Partners, 2009 WL 3172134, at *3 (citing Byrd, 847 S.W.2d at 214). “A disputed fact is
material if it must be decided in order to resolve the substantive claim or defense at which
the motion is directed.” Byrd, 847 S.W.2d at 215. A genuine issue exists if “a reasonable jury
could legitimately resolve the fact in favor of one side or the other.” Id. “Summary
[j]udgment is only appropriate when the facts and the legal conclusions drawn from the facts
reasonably permit only one conclusion.” Landry v. South Cumberland Amoco, et al., No.
E2009–01354–COA–R3–CV, 2010 WL 845390, at *3 (Tenn. Ct. App. March 10, 2010)
(citing Carvell v. Bottoms, 900 S.W.2d 23 (Tenn.1995)). However, if there is any uncertainty
concerning a material fact, then summary judgment is not the appropriate disposition. As
stated by our Supreme Court in Evco Corp. v. Ross, 528 S.W.2d 20 (Tenn.1975):

              The summary judgment procedure was designed to provide a
              quick, inexpensive means of concluding cases, in whole or in
              part, upon issues as to which there is no dispute regarding the
              material facts. Where there does exist a dispute as to facts which
              are deemed material by the trial court, however, or where there
              is uncertainty as to whether there may be such a dispute, the
              duty of the trial court is clear. He [or she] is to overrule any
              motion for summary judgment in such cases, because summary
              judgment proceedings are not in any sense to be viewed as a

                                               -6-
                 substitute for a trial of disputed factual issues.

Id. at 24–25.

                                        Service of Process

       With the foregoing parameters in mind, we first address whether the trial court
properly dismissed Contemporary Media, Inc. d/b/a The Memphis Flyer on the ground that
it was not properly served with the amended complaint.

         As explained by this Court, in Watson v. Garza, 316 S.W.3d 589, (Tenn. Ct. App.
2008):

                        Because the trial court's jurisdiction of the parties is
                 acquired by service of process, proper service of process is an
                 essential step in a proceeding. Stitts v. McGown, No.
                 E2005–02496–COA–R3–CV, 2006 WL 1152649, at *2 (Tenn.
                 Ct. App. May 2, 2006) (citing Haley v. University of
                 Tennessee–Knoxville, 188 S.W.3d 518, 522 (Tenn.2006)). The
                 record must establish that the plaintiff complied with the
                 requisite procedural rules, and the fact that the defendant had
                 actual knowledge of attempted service does not render the
                 service effectual if the plaintiff did not serve process in
                 accordance with the rules. Wallace v. Wallace, No.
                 01A01–9512–CH–00579, 1996 WL 411627, at *2
                 (Tenn.Ct.App.M.S. July 24, 1996).

                         “The Tennessee Rules of Civil Procedure govern the
                 service of process, and the Supreme Court has held that the
                 Rules of Civil Procedure are ‘laws' of this state, in full force and
                 effect, until such time as they are superseded by legislative
                 enactment or inconsistent rules promulgated by the Court and
                 adopted by the General Assembly.” Estate of McFerren v.
                 Infinity Transport, LLC, 197 S.W.3d 743, 747 (Tenn. Workers
                 Comp. Panel 2006) (citing State v. Hodges, 815 S.W.2d 151,
                 155 (Tenn.1991)). “Service of process must strictly comply to
                 Rule 4 of the Tennessee Rules of Civil Procedure.” Wallace,
                 1996 WL 411627, at *2.

Id. at 593.     As noted above, it does not appear that summonses were issued against either

                                                 -7-
defendant on the original complaint, i.e., dated April 14, 2006. It was not until October 13,
2010 that Mr. Dotson caused summonses to issue in this case. It is undisputed that the
October 2010 summons was eventually served on Mr. Branston; however, there is no
indication that Contemporary Media was ever served (and in fact it appears that no summons
was ever issued to the corporate defendant). Consequently, there is no dispute that
Contemporary Media was never properly served with the lawsuit.2 Therefore, we can only
conclude that the trial court properly dismissed this defendant.3

                                           In Forma Pauperis

       The question of whether the trial court properly applied Tennessee Code Annotated
Section 41-21-812 to bar Mr. Dotson’s lawsuit requires interpretation and application of
several statutory provisions and procedural rules. These are questions of law, which we
review de novo with no presumption of correctness. Tenn. R. App. P. 13(d). The Tennessee
Supreme Court recently outlined the applicable principles that apply to the question of
statutory interpretation:

                 When dealing with statutory interpretation . . . our primary
                 objective is to carry out legislative intent without broadening or
                 restricting the statute beyond its intended scope. Houghton v.
                 Aramark Educ. Res., Inc., 90 S.W.3d 676, 678 (Tenn.2002). In
                 construing legislative enactments, we presume that every word
                 in a statute has meaning and purpose and should be given full
                 effect if the obvious intention of the General Assembly is not


        2
          To avoid confusion, we note that, although the trial court allowed Mr. Dotson leave to amend his
original complaint (to correct the corporate defendant), this fact alone does not give Mr. Dotson a new
chance to serve process in this case. The fact that Mr. Dotson amended his complaint does not relieve him
of the requirements of Tennessee Rules of Civil Procedure 3 and 4.01 to issue summonses and obtain prompt
service on the original complaint.
        3
           Although the October 2010 summons was served on Mr. Branston, neither the trial court, nor the
parties to this appeal have raised the question of why service was not issued at or near the time the original
complaint was mailed for filing in April 2006. Because the Appellees did raise the question of service of
process in their motion to dismiss, this issue is not waived and may be revisited on remand. Specifically, the
trial court should determine whether the fact that Mr. Dotson did not initially issue a summons to Mr.
Branston is fatal to his lawsuit, despite the fact that Mr. Branston was eventually served with the October
12, 2010 summons. See Tenn. R. Civ. P. 3 (“If process remains unissued for 90 days or is not served within
90 days from issuance, regardless of the reason, the plaintiff cannot rely upon the original commencement
to toll the running of a statute of limitations unless the plaintiff continues the action by obtaining issuance
of new process within one year from issuance of the previous process or, if no process is issued, within one
year of the filing of the complaint.”).

                                                     -8-
              violated by so doing. In re C.K.G., 173 S.W.3d 714, 722
              (Tenn.2005). When a statute is clear, we apply the plain
              meaning without complicating the task. Eastman Chem. Co. v.
              Johnson, 151 S.W.3d 503, 507 (Tenn.2004). Our obligation is
              simply to enforce the written language. Abels ex rel. Hunt v.
              Genie Indus., Inc., 202 S.W.3d 99, 102 (Tenn.2006).

Estate of French v. Stratford House, 333 S.W.3d 546, 554 (Tenn. 2011). Furthermore,
statutes that are part of a broad statutory scheme should be interpreted in pari materia, so as
to make that scheme consistent in all its parts. Wells v. Tennessee Bd. of Regents, 231
S.W.3d 912, 917 (Tenn. 2007); Lyons v. Rasar, 872 S.W.2d 895, 897 (Tenn.1994); State
v. Allman, 68 S.W.2d 478, 479 (Tenn. 1934). Courts are required to construe a statute, or set
of statutes, “so that the component parts are consistent and reasonable.” In re Sidney J., 313
S.W.3d 772, 775 (Tenn. 2010) (quoting Cohen v. Cohen, 937 S.W.2d 823, 827
(Tenn.1996)). We also have a duty to interpret a statute in a manner that makes no part
inoperative. In re Sidney J., 313 S.W.3d at 775–76 (citing Tidwell v. Collins, 522 S.W.2d
674, 676 (Tenn. 1975)).

       Tennessee Code Annotated § 41–21–801 et seq. , the Tennessee Prisoner Litigation
Reform Act (the “Act”), was enacted “to counter some of the abuses that arise when inmates
exercise their rights to file lawsuits in forma pauperis.” Sweatt v. Tennessee Dep't of
Correction, 99 S.W.3d 112, 114 (Tenn. Ct. App. 2002). As noted above, the primary ground
for the trial court’s grant of summary judgment was that the filing of the lawsuit was in
violation of Tennessee Code Annotated Section 41-21-812, which provides that:

              (a) Except as provided by subsection (b), on notice of
              assessment of any fees, taxes, costs and expenses under this part,
              a clerk of a court may not accept for filing another claim by the
              same inmate until prior fees, taxes, costs and other expenses are
              paid in full.

              (b) A court may allow an inmate who has not paid any costs or
              expenses assessed against the inmate to file a claim for
              injunctive relief seeking to enjoin an act or failure to act that
              creates a substantial threat of irreparable injury or serious
              physical harm to the inmate.

       As discussed in the annotations to this statute:

              One purpose of the statutory scheme imposing a duty upon

                                              -9-
              inmates who file claims in forma pauperis to submit affidavits
              documenting their prior history of litigation before a trial court
              can rule on their current claims is to bar inmates who have filed
              malicious or frivolous claims from filing any further lawsuits
              until they have paid the costs that have accrued from those prior
              claims.

Tenn. Code Ann § 41-21-812, at n. 1 (citing Williams v. Bell, 2000, 37 S.W.3d 477 (Tenn.
Ct. App. 2000), perm. app. denied (Tenn. Jan. 8, 2001)). To achieve this purpose, “[c]ourt
clerks are barred from filing any claims by inmates who have not paid the costs remaining
from prior cases.” Id. at n. 2 (citing Sweatt v. Tennessee Dept. of Correction, 99 S.W.3d
112 (Tenn. Ct. App. 2002), perm. app. denied (Tenn. Jan. 27, 2003). This bar applies to
validly assessed unpaid costs from all prior cases, not only those found to be malicious or
frivolous.” Id. If a clerk erroneously accepts, for filing, a claim, to which Tennessee Code
Annotated Section 41-21-812 applies, then the trial court is authorized to dismiss the case
under the statute. See, e.g., Davis v. Holland, 31 S.W.3d 574, 577 (Tenn. Ct. App. 2000).
       It is undisputed that, at the time he filed his complaint, Mr. Dotson had outstanding
fees and costs in the Shelby County Circuit Court as follows:

              1.   Case   No. CT-1054-01, $499.24
              2.   Case   No. CT-1208-03, $675.70
              3.   Case   No. CT-2732-01, $807.95
              4.   Case   No. CT-3581-03, $362.70
              5.   Case   No. CT-5007-04, $85.70
              6.   Case   No. CT-7233-01, $578.70

        Based upon these outstanding costs, the trial court determined that Tennessee Code
Annotated Section 41-21-812 barred the lawsuit. This conclusion presupposes that Mr.
Dotson was proceeding as a pauper in this case. Tennessee Code Annotated Section 41-21-
802 states that the statutory provisions concerning the filing of in forma pauperis lawsuits
by inmates (i.e., the Act) “appl[y] only to a claim brought by an inmate . . . in which an
affidavit of inability to pay costs is filed with the claim by the inmate.” Under the plain
language of this provision, the Act is only implicated when two criteria are met: (1) the
lawsuit must be filed by an inmate, and (2) the inmate must also have filed “an affidavit of
inability to pay costs.” The question is whether this “affidavit of inability to pay costs” is a
Tennessee Supreme Court Rule 29 uniform affidavit of indigency, or whether the filing of
only a Tennessee Code Annotated Section 41-21-805 inmate affidavit is sufficient to satisfy
the second criterion. As noted above, Mr. Dotson did not file a Tennessee Supreme Court




                                              -10-
Rule 29 affidavit of indigency in this case; he only filed a § 41-21-805 affidavit. 4 If the §
805 affidavit was not sufficient, Mr. Dotson was not proceeding in forma pauperis. In that
scenario, the provisions of § 41-21-812 cannot be the basis for dismissal of his lawsuit
because the Act was not triggered pursuant to Tennessee Code Annotated Section 41-21-802,
supra. This question hinges upon whether Mr. Dotson can proceed in forma puaperis in the
absence of a Tennessee Supreme Court Rule 29 uniform affidavit of indigency. 5 We now
turn to address that question.

          Tennessee Supreme Court Rule 29 provides, in pertinent part:

                            Pursuant to Tenn. Code Ann. § 20-12-127(a), any civil
                    action may be commenced by a resident of this state without
                    giving security as required by law for costs and without payment
                    of litigation taxes due by filing the oath of poverty set out in the
                    statute and by filing an affidavit of indigency as prescribed by
                    court rule. Pursuant to Tenn. Code Ann. § 20-12-127(a)(2), the
                    uniform civil affidavit of indigency document appended to this
                    rule is hereby adopted and shall be used in all such civil cases.
                    The uniform civil affidavit of indigency shall also be used in all
                    cases commenced pursuant to Tenn. Code Ann. § 20-12-128
                    (pertaining to the pauper’s oath in actions filed by guardians), §
                    20-12-129 (actions filed by next friends of infants) and §
                    20-12-130 (actions filed by personal representatives).6


          4
          The Tennessee Code Annotated Section 41-21-805 affidavit has been called “a special inmate
affidavit” in our caselaw.    See Keener v. Tennessee Bd. of Probation and Parole, No.
M2009-01788-COA-R3-CV, 2010 WL 3170772 (Tenn. Ct. App. Aug. 11, 2010).
          5
           Finding only the § 41-21-805 affidavit in the record, this Court entered an Order, requiring the trial
court clerk to inform us whether Mr. Dotson actually filed a Rule 29 uniform affidavit of indigency at the
outset of this lawsuit. According to the court clerk, he did not. Rather, concurrent with his complaint, Mr.
Dotson filed only the § 41-21-805 affidavit, and a inmate trust account statement. To avoid confusion, we
note that Mr. Dotson did file a Tennessee Supreme Court Rule 29 uniform affidavit of indigency to proceed
in the instant appeal as a pauper. However, this filing bears only on Mr. Dotson’s indigency as an appellant;
it does not establish him as a pauper for purposes of the lower court’s proceedings.
          6
              The language used in Rule 29 is based upon Tennessee Code Annotated Section 20-12-127, which
states:

                     20-12-127. Poverty oath.

                                                                                                  (continued...)

                                                      -11-
                                                    ***

                  This rule shall not be interpreted to modify or repeal any
                  provision contained in Tenn. Code Ann. §§ 41-21-801 through
                  -818, which apply to claims filed by inmates.

Id. The uniform affidavit of indigency form appended to Rule 29 requires the putative
pauper to provide information, including the names of all dependents, present income, future
income (from such sources as SSI, disability, retirement, workers’ compensation, and
unemployment benefits), assets, liabilities, and monthly expenses. As stated in Rule 29,
supra, the form “shall be used in all. . . civil cases. . .,” where the lawsuit is filed by a
Tennessee resident, without payment of security, costs, or taxes.

       Tennessee Code Annotated Section 41-21-805 provides that, “[a]ny inmate who files
a claim with an affidavit of inability to pay costs shall file a separate affidavit with the
following information [see discussion immediately below].” Tenn. Code Ann. § 41-21-
805(a) (emphasis added). The use of the phrase “a separate affidavit” indicates that the § 41-
21-805 affidavit is in addition to the uniform affidavit of indigency required in Rule 29 (i.e.,
the “affidavit of inability to pay costs” filed with the claim). Specifically, we conclude that
§ 41-21-805(a) is only triggered when an inmate files a Rule 29 uniform affidavit of
indigency with his or her claim. Consequently, it is only when the Rule 29 affidavit is filed,

       6
           (...continued)
                   (a) Any civil action may be commenced by a resident of this state without
                   giving security as required by law for costs and without the payment of
                   litigation taxes due by:

                  (1) Filing the following oath of poverty:

                  I, __________, do solemnly swear under penalties of perjury, that owing
                  to my poverty, I am not able to bear the expense of the action which I am
                  about to commence, and that I am justly entitled to the relief sought, to the
                  best of my belief;
                  and
                  (2) Filing an accompanying affidavit of indigency as prescribed by court
                  rule.

                  (b) The filing of a civil action without paying the costs or taxes or giving
                  security for the costs or taxes does not relieve the person filing the action
                  from responsibility for the costs or taxes but suspends their collection until
                  taxed by the court.



                                                      -12-
that the inmate is also required to file the “separate affidavit” contemplated under § 41-21-
805. Our interpretation that Tennessee Code Annotated Section 41-21-805 is not implicated
unless and until the inmate files his or her Rule 29 uniform affidavit of indigency is
supported by the fact that the Rule 29 affidavit requires very different information than that
required in a § 41-21-805 affidavit. A Rule 29 affidavit is concerned with the party’s
income, liabilities, and expenses. On the other hand, the § 41-21-805 affidavit requires:

              (1) A complete list of every lawsuit or claim previously filed by
              the inmate, without regard to whether the inmate was
              incarcerated at the time any claim or action was filed; and
              (2) For each claim or action listed in subsection (a):

              (A) The operative facts for which relief was sought;
              (B) The case name, case number and court in which the suit or
              claim was filed;
              (C) The legal theory on which the relief sought was based;
              (D) The identification of each party named in the action; and
              (E) The final result of the action, including dismissal as
              frivolous or malicious under this part or otherwise.
              (b) If the affidavit filed under this section states that a previous
              suit was dismissed as frivolous or malicious, the affidavit must
              state the date of the final order affirming the dismissal.
              (c) The affidavit must be accompanied by a current certified
              copy of the inmate's trust account statement.

Tenn. Code Ann. § 41-21-805. Because the § 41-21-805 affidavit is only concerned with
the inmate’s previous lawsuits and, specifically, with whether there are any outstanding costs
associated with the lawsuits, it does not serve the same function as the Rule 29 affidavit. The
Rule 29 affidavit forms the basis for the threshold inquiry of whether a party may be
considered a pauper based upon his or her income and liabilities. The § 41-21-805 affidavit
provides a basis for determining whether the inmate has filed malicious or frivolous claims,
and whether any court costs are owed as a result of the previous filings. Therefore, we
conclude that the § 41-21-805 affidavit is “separate” and distinct from the Rule 29 affidavit,
and that the § 41-21-805 affidavit cannot be filed in lieu of the Rule 29 affidavit. Rather,
under the statutory scheme, the Rule 29 affidavit must be filed in order to trigger the
applicability of Tennessee Code Annotated Section 41-21-805.

       Although the specific question of whether both a Rule 29 affidavit and a § 41-21-805
affidavit are required has not been specifically addressed in our jurisprudence, we
nonetheless find guidance in those cases where inmates have been allowed to proceed in

                                             -13-
forma pauperis under the Act. One such case is Fields v. Corrections Corp. of America, No.
M2011–01344–COA–R3–CV, 2012 WL 987337 (Tenn. Ct. App. March 21, 2012), wherein
this Court affirmed the dismissal of an inmate’s lawsuit because the inmate had failed to
disclose all of his prior lawsuits in his Tennessee Code Annotated Section 41-21-805
affidavit. In reaching our conclusion, we stated, in relevant part, that:

               Pursuant to the statutory scheme [i.e., the Act], Petitioner was
               required to file an affidavit addressing his prior lawsuits [i.e., a
               Tenn. Code Ann.§ 41-21-805 affidavit], another one attesting to
               his inability to pay court costs [i.e., a Rule 29 uniform affidavit
               of indigency], and a certified copy of his inmate trust account.
               Tenn. Code Ann. § 41–21–805.

Id. at *2. Likewise, in Brown v. Majors, No. W2001-00536-COA-R3-CV, 2001 WL
1683768 (Tenn. Ct. App. Dec. 19, 2001), this Court stated that the inmate “sought to proceed
in forma pauperis, thereby triggering the provisions of section 41-21-801, et seq.” Id. at
*3 (emphasis added); see also Vanlier v. Turney Center Disciplinary Bd., No.
M2010-01146-COA-R3-CV, 2011 WL 149876, at *2 (Tenn. Ct. App. Jan. 7, 2011) (“The
Petitioner filed an affidavit of indigency requesting that the Court allow him to file this
matter upon a pauper's oath. Pursuant to Tenn. Code Ann. § 41-21-805(a)(1) and (2), the
Petitioner also was required to file a separate affidavit listing all lawsuits previously filed
by the Petitioner and providing specific information regarding each such lawsuit.”); Hill v.
Tennessee Bd. of Probation and Parole, No. M2008-00561-COA-R3-CV, 2009 WL
1362363, at *1 (Tenn. Ct. App. May 14, 2009) (“The Trial Court entered an Order requiring
petitioner to . . . pay the $192.50 filing fee or file a pauper's oath and furnish the information
required by Tenn. Code Ann. § 41-21-805, etc.”); Phillips v. Tennessee Bd. of Probation
and Parole, No. M2007-00573-COA-R3-CV, 2008 WL 2229516, at *1 (Tenn. Ct. App. May
29, 2008) (“The Chancery Court entered an order . . . requir[ing] [the inmate to] file a
pauper's oath; [and] an affidavit containing the information required by section 41-21-805.”);
McLemore v. Traughber, No. M2007-00503-COA-R3-CV, 2007 WL 4207900, at n. 3
(Tenn. Ct. .App. Nov. 28, 2007) (noting that the inmate’s “affidavit of inability to pay costs,
[was] filed along with his petition pursuant to Tennessee Code Annotated section
41-21-805.”); Adams v. Tennessee Dept. of Corrections, No. M2005-00471-COA-R3-CV,
2007 WL 1574277, at *1 (Tenn. Ct. App. May 30, 2007) (“[T]he Chancery Court filed an
order noting that the petitioner had “filed civil action on a pauper's oath,” and directing him
to file an affidavit in accordance with Tenn. Code Ann. § 41-21-805.”); Sweatt v. Tennessee
Dept. of Correction, 99 S.W.3d 112, at 113 (Tenn. Ct. App. 2002) (“Mr. Sweatt filed an
affidavit of indigence with his petition, together with an affidavit pursuant to the
requirements of Tenn. Code Ann. § 41–21–805.”); Bradfield v. Dukes, No.
W2001-02067-COA-R3CV, 2002 WL 1760237, at *3 (Tenn. Ct. App. April 17, 2002)

                                              -14-
(“With his petition, Mr. Bradfield filed a “Uniform Civil Affidavit of Indigency.” As Mr.
Bradfield asserted that he was unable to bear the expenses of his cause of action, he was
required to comply with section 41-21-805 of the Tennessee Code.”); Howard v. Morgan,
No. M2000-00548-COA-R3-CV, 2001 WL 703885, at *1 (Tenn. Ct. App. June 22, 2001)
(stating that the inmate “. . .submitted a Uniform Civil Affidavit of Indigency. As a state
inmate seeking to proceed in forma pauperis, he was also required [to comply with the
requirements of Tenn. Code Ann. § 41-21-805[].”). (emphasis added throughout).

        Based upon the foregoing authority, and the plain language of the Act, we hold that
an inmate must first file a Tennessee Supreme Court Rule 29 uniform affidavit of indigency
in order to implicate the Tennessee Prisoner Litigation Reform Act. Because Mr. Dotson did
not file the initial Rule 29 affidavit of indigency, the Act was not applicable in this case.
Consequently, it was error for the trial court to dismiss the case under Section 41-21-812 of
the Act. Furthermore, because Mr. Dotson was never established as a pauper, any attempt
to renounce his indigency was a nullity. Therefore, we reverse the trial court’s grant of
summary judgment on the ground that Mr. Dotson’s lawsuit was filed in violation of
Tennessee Code Annotated Section 41-21-812.

                                          Discovery

       In October 2010, Mr. Dotson propounded discovery requests on both of the Appellees.
Neither Appellee answered the requests; rather, on December 3, 2010, the Appellees filed
a motion to dismiss. This motion included a request for a protective order, relieving
Appellees of the obligation to respond to Mr. Dotson’s discovery request. The trial court
granted the stay of discovery by order of December 14, 2010.

       It is well-settled in Tennessee that the trial court has wide discretion over discovery
matters. Benton v. Snyder, 825 S.W.2d 409, 416 (Tenn. 1992). “The decision of the trial
court in discovery matters will not be reversed on appeal unless a clear abuse of discretion
is demonstrated.” Paine v. Ramsey, 591 S.W.2d 434, 436 (Tenn. 1979). An abuse of
discretion occurs when “the trial court has misconstrued or misapplied the controlling legal
principles or has acted inconsistently with the substantial weight of the evidence.” Id.

       In the instant case, we conclude that trial court properly exercised its discretion in
granting the Appellees’ a stay of discovery pending ruling on the motion to dismiss. The
problem here is that we find nothing in the record to indicate that the trial court ever lifted
the stay before ruling on the motion for summary judgment.

       The trial court based the grant of summary judgment, in part, upon its conclusion that
the Article was protected under the fair reporting privilege. As stated by this Court, in Smith

                                             -15-
v. Reed, 944 S.W.2d 623 (Tenn. Ct. App. 1996), perm. app. denied (Tenn. May 5, 1997):

                     It was recognized at common law that public interest
              requires information to be disseminated in public judicial
              proceedings. As a result, a qualified privilege was recognized
              for newspapers which make reports of judicial proceedings to
              the public, in order that members of the public may be apprised
              of what takes place in the proceedings without having been
              present. This qualified privilege requires that the report be a fair
              and accurate summation of the proceeding. Langford v.
              Vanderbilt University, 44 Tenn. App. 694, 706, 318 S.W.2d
568, 574 (Tenn. App.1958). The report does not have to be a
              verbatim, technically accurate account in every detail; so long as
              it gives a “correct and just impression of what took place in
              Court.” Langford. The elements of balance and neutrality are
              required. See Street v. National Broadcasting Co., 645 F.2d
1227, 1233 (6th Cir.,), cert. granted, 454 U.S. 815, 102 S. Ct. 91,
              70 L. Ed. 2d 83, cert. dismissed, 454 U.S. 1095, 102 S. Ct. 667, 70
L. Ed. 2d 636 (1981).

Id. at 625. The Appellees argued (and the trial court presumably found) that, by comparing
the Article to Agent Parker’s testimony, there can be no doubt that Mr. Branston gave a “fair
and accurate summation of the proceeding.” Consequently, the court granted dismissal on
the ground that the Article was protected under the fair reporting privilege. Mr. Dotson, on
the other hand, contends that he was not allowed discovery in order to develop his theories.
We agree. While we concede that it seems unlikely that Mr. Dotson will be able to overcome
the evidence presented by the Appellees (i.e., the transcript of Agent Parker’s testimony and
the Article), the court failed to allow Mr. Dotson that opportunity.

        Disposition by summary judgment is a burden-shifting process. Consequently, once
Appellees established that Mr. Branston’s reporting was fair and accurate, the burden shifted
to Mr. Dotson to put forth evidence to dispute that. As discussed in detail above, he could
satisfy that burden by, among other things: “(1) pointing to evidence establishing material
factual disputes that were overlooked or ignored by the moving party; (2) rehabilitating the
evidence attacked by the moving party; (3) producing additional evidence establishing the
existence of a genuine issue for the trial. . . .” Martin v. Norfolk S. Ry. Co., 271 S.W.3d at
84. It appears from the record that Mr. Dotson did move the court to compel discovery in
this case; however, there is no indication that the trial court either ruled on that motion, or
otherwise lifted the stay. Rather, it appears that the trial court relied solely upon Appellees
evidence and presumed that Mr. Dotson could discover nothing to counter it. In the absence

                                             -16-
of discovery, the trial court’s presumption defeats the concurrent goals of fair play and
substantial justice. Even if Mr. Dotson is ultimately unsuccessful in countering Appellees’
evidence, he must nonetheless be given the opportunity to do so. In short, the discovery
process is necessary to allow Mr. Dotson a fair chance to meet his burden on summary
judgment. Until such time as he has that opportunity, the grant of summary judgment is
premature. Therefore, we vacate the grant of summary judgment on this ground and remand
for the purpose of allowing Mr. Dotson the opportunity to propound discovery on Mr.
Branston. Once discovery is concluded, the trial court may revisit the question of summary
judgment.

                                     Frivolous Appeal Damages

        Finally, Appellees argue that Mr. Dotson’s appeal is frivolous and that they should be
awarded reasonable attorney's fees expended in defense of this appeal pursuant to Tennessee
Code Annotated Section 27–1–122.7 The decision to award damages based on the filing of
a frivolous appeal rests solely in the discretion of this Court. Whalum v. Marshall, 224
S.W.3d 169, 180 (Tenn. Ct. App.2006). “Imposing a penalty for a frivolous appeal is a
remedy which is to be used only in obvious cases of frivolity and should not be asserted
lightly or granted unless clearly applicable, which is rare.” Henderson v. SAIA, Inc ., 318
S.W.3d 328, 342 (Tenn. 2010). An appeal is frivolous when it has “no reasonable chance of
success,” Jackson v. Aldridge, 6 S.W.3d 501, 504 (Tenn. Ct. App.1999), or is “so utterly
devoid of merit as to justify the imposition of a penalty.” Combustion Eng'g, Inc. v.
Kennedy, 562 S.W.3d 202, 205 (Tenn. 1978). Upon our review of the record, we decline to
award the Appellees damages for a frivolous appeal.

        For the foregoing reasons, we reverse the order of the trial court to the extent that it
relies upon Tennessee Code Annotated Section 41-21-812 as a ground for dismissal. We
vacate the order of the trial court, granting summary judgment in favor of Mr. Branston on
the remaining issues and remand for further proceedings as may be necessary and consistent
with this Opinion. The grant of summary judgment in favor of Contemporary Media, Inc.
d/b/a The Memphis Flyer is affirmed. Costs of this appeal are assessed one-half to the
Appellant, Andre Dotson, and one-half to Appellee John Branston. Because Appellant is

       7
           Tennessee Code Annotated Section 27–1–122 states:

                 When it appears to any reviewing court that the appeal from any court of
                 record was frivolous or taken solely for delay, the court may, either upon
                 motion of a party or of its own motion, award just damages against the
                 appellant, which may include but need not be limited to, costs, interest on
                 the judgment, and expenses incurred by the appellee as a result of the
                 appeal.

                                                    -17-
proceeding as a pauper in this appeal, execution may issue against both Mr. Dotson and Mr.
Branston for costs of the appeal if necessary.




                                                  _________________________________
                                                   J. STEVEN STAFFORD, JUDGE




                                           -18-